 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
 9    STEPHEN CHRISTOPHER WRIGHT,                       Case No. C21-5327RSM
10
                     Plaintiff,                         ORDER OF DISMISSAL
11
                       v.
12
13    KIM GRISHAM,

14                 Defendant.
15
            Pro se Plaintiff Stephen Christopher Wright has been granted leave to proceed in forma
16
     pauperis in this matter. Dkt. #6. The Complaint was posted on the docket on May 17, 2021.
17
     Dkt. #7. Summons has not yet been issued.
18
19          On May 17, 2021, the Court issued an Order to Show Cause why this case should not be

20   dismissed for lack of subject matter jurisdiction and for frivolousness under Fed. R. Civ. P.
21
     12(h)(3) and 28 U.S.C. § 1915(e)(2)(B). Dkt. #8. The Court gave Mr. Wright 21 days to file a
22
     response, warning that failure to respond “will result in dismissal of this case.” Id. at 3. Mr.
23
24   Wright has failed to file a timely response.

25          Plaintiff, a Washington State resident, brings this action against Kim Grisham, “a
26   resident of Hot Springs, Arkansas.” Dkt. #7 at 1. Mr. Wright alleges that Ms. Grisham “falsely
27
     entered into the Arkansas Office of Child Support system information regarding a non-existent
28



     ORDER TO SHOW CAUSE - 1
     court order for Plaintiff to pay monies…” Id. There are no further details in the Complaint
 1
 2   about Ms. Grisham. Mr. Wright provides no details as to Ms. Grisham’s actions or her

 3   association with any government entities. There is no allegation that Ms. Grisham had any
 4
     contacts with the State of Washington. The Complaint alleges federal question jurisdiction.
 5
     Dkt. #1-2 (civil cover sheet); Dkt. #7 (citing 42 U.S.C. §1983).
 6
 7          Federal Rule of Civil Procedure 12(h)(3) provides that the Court must dismiss an action

 8   if it determines, at any time, that it lacks subject matter jurisdiction. This issue can be raised
 9   sua sponte. Furthermore, the Court will dismiss a Complaint at any time if the action fails to
10
     state a claim, raises frivolous or malicious claims, or seeks monetary relief from a defendant
11
     who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).
12
13          The Complaint appears to relate to an enforcement of a child support action, which is

14   outside of federal subject matter jurisdiction both because family law matters are handled by
15   the states and because federal court review of state court decisions is barred under the Rooker-
16
     Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
17
     (2005) (The Rooker-Feldman doctrine applies to “cases brought by state-court losers
18
19   complaining of injuries caused by state-court judgments rendered before the district court

20   proceedings commenced and inviting district court review and rejection of those judgments.”)
21
     The Complaint fails to allege any basis for this Court to have personal jurisdiction over Ms.
22
     Grisham. If Ms. Grisham is an employee of the State of Arkansas, the Complaint fails to
23
24   establish why she is not immune from suit. In addition to all of this, Plaintiff does not support

25   his claims with sufficient facts to establish a claim under the Fourteenth Amendment or any
26   other source of law.
27
28



     ORDER TO SHOW CAUSE - 2
            Considering all of the above, the Court finds that it lacks subject matter jurisdiction and
 1
 2   personal jurisdiction, and that this case is otherwise frivolous. Plaintiff’s Complaint is thus

 3   properly dismissed under Fed. R. Civ. P. 12(h)(3) and 28 U.S.C. § 1915(e)(2)(B).
 4
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 5
     finds and ORDERS that Plaintiff’s claims are DISMISSED and this case is CLOSED. The
 6
 7   Clerk shall send a copy of this Order to Plaintiff at 1161 Bogachiel Way, Forks, WA 98331.

 8          .
 9          DATED this 8th day of June, 2021.
10
11
12
13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
